Case 1:17-cr-00027-JPJ-PMS Document 203 Filed 05/09/19 Page 1 of 1 Pageid#: 2157




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                               ABINGDON DIVISION

                          CRIMINAL MINUTES – JURY TRIAL
                                             Day 8

 Case No.: 1:17CR27                 Date: 5/9/19


 Defendant: Joel Smithers, Bond                      Counsel: Donnie Williams, Appt.



 PRESENT:     JUDGE:                 James P. Jones TIME IN COURT: 2:06 – 2:20 p.m.
              Deputy Clerk:          Felicia Clark                Total: 14 minutes
              Court Reporter:        Donna Prather, OCR
              U. S. Attorney:        Randy Ramseyer, Zachary Lee and Cagle Juhan
              USPO:                  Angela Sullivan
              Case Agent:            Patrick Long

 PROCEEDINGS:
      Jury returns at 2:06 p.m..
      Jury Verdict: Guilty on All Counts (1ss thru 862ss)
              Jury polled.

       Government motion for detention. Court granted. Court will allow defense counsel to file
       a motion pertaining to custody. Court allowed defense counsel 14 days to file a motion
       for judgment of acquittal. Court discussed forfeiture issues with counsel. Government
       may request a hearing in regards to the forfeiture prior to the sentencing hearing, if
       applicable. Court directed defense counsel to request a transcript of the jury trial
       pertaining to the Government’s case in chief. Defense counsel’s motion for judgment of
       acquittal as to Count 1 remains taken under advisement.
       Sentencing set for August 16, 2019 at 10:00 a.m. in Abingdon, VA before Judge Jones.
       Court orders Presentence Report.
       Defendant remanded to custody.
